Case 2:16-cv-00641-JMA-AKT Document 91 Filed 04/06/20 Page 1 of 2 PageID #: 501



                                                               MOSER LAW FIRM, P.C.
 Steven J. Moser
 Direct 631-759-4054

                                                       April 6, 2020

 VIA ECF

 Hon. Joan M. Azrack, USDJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:    D’Aguino v. Garda CL Atlantic, Inc., 2:15-cv-04394-JMA-AYS

 Dear Judge Azrack:

        I represent Dennis D’Aguino, the Estate of Barry Dubrow, and Donald Hess in the above
 referenced matter. I write to request an order directing Garda CL Atlantic, Inc. to immediately
 pay the settlements reached at the mediation held with Martin Scheinman on October 7, 2019.

         At the October 7, 2019 the claims of Dennis D’Aguino, the Estate of Barry Dubrow and
 Donald Hess were resolved. On December 16, 2019, Plaintiffs filed a joint motion for approval
 of the settlement. (ECF No. 74). The motion was granted by docket order on January 22, 2020.

        Garda has stated: “Until the Court issues the dismissal of the D’Aguino case, we are not
 making the payment.” Of Course, the court dismissed the D’Aguino case with prejudice on
 January 20, 2020. See ECF No. 80, a copy of which is annexed hereto as Exhibit 1.

         The failure to pay is also causing hardship. Dennis D’Aguino has been out of work for
 months due to a serious injury. The widow of Barry Dubrow has not received a penny from her
 late husband’s estate. Donald Hess’s wife has been disabled since 2006. As explained to the
 Court on January 9, 2020, he and his wife are trying to move out of state and relocate for health
 reasons. They are depending upon the settlement to help with the move. In order to deal with
 his wife’s uncovered medical expenses, he has taken a second job and works seven days a week.

         Garda claims that the Court “cannot issue any orders now” because of the appeal filed by
 some of the Adkins plaintiffs. Of course, the Court can issue orders regarding the claims of the
 D’Aguino plaintiffs, as they did not file any appeal, and the Court still has jurisdiction over these
 claims.




                       5 east main street, huntington, new York 11743
                               www.moseremploymentlaw.com
Case 2:16-cv-00641-JMA-AKT Document 91 Filed 04/06/20 Page 2 of 2 PageID #: 502


                                                               MOSER LAW FIRM, P.C.
 _________________
 April 6, 2020
 Page 2 of 2

       I ask that the Defendants be ordered to pay the settlement immediately. In the words of
 Mr. Hess, “Please do what you can.”

                                                    Respectfully submitted,

                                                    /s/
                                                    Steven John Moser




                     5 east main street, huntington, new York 11743
                             www.moseremploymentlaw.com
